Citation Nr: 1504434	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-12 660	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as cyclothymic disorder, bipolar disorder, personality disorder, learning disorder, and/or attention deficit hyperactivity disorder.

3.  Entitlement to a rating higher than 30 percent for postoperative residuals of a hiatal hernia.

4.  Entitlement to a rating higher than 10 percent for left knee internal derangement with chrondromalacia.

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1972 to October 1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, as support for his claims, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

The additional issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a spinal tap has been raised by the record - in particular, during the November 2014 hearing - but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As for the claims that are currently before the Board, those of entitlement to higher ratings for the postoperative residuals of the hiatal hernia and for the left knee disability require further development before being decided on appeal, so the Board is remanding them to the AOJ.  However, the Board is going ahead and deciding whether there is the required new and material evidence to reopen the remaining claims for service connection for the right knee and acquired psychiatric disorders.



FINDINGS OF FACT

1.  In an August 1979 decision, the Board initially considered and denied the Veteran's claim of entitlement to service connection for a right knee condition, pointing out, among other things, that there was no evidence of a right knee condition in service, and that the first manifestation of a right knee condition had occurred several years following his separation from service.

2.  The additional evidence received since that August 1979 decision, when considered along with the evidence already of record, is cumulative or redundant or does not raise a reasonable possibility of substantiating this claim of entitlement to service connection for a right knee condition.

3.  Also in that August 1979 decision, the Board initially considered and denied the Veteran's claim of entitlement to service connection for a psychiatric disorder on the basis that his diagnosis was a personality disorder, as opposed to a ratable mental disability.

4.  In an unappealed August 1998 decision, the Veteran's claim for service connection for a psychiatric disorder was reopened on the basis of evidence that he did have a diagnosis of a ratable acquired psychiatric disorder, but the claim ultimately nonetheless was again denied on its underlying merits owing to lack of evidence the condition was related to or the result of his military service.

5.  In the most recent unappealed rating decision in March 1999, the RO determined that the Veteran had not submitted new and material evidence to reopen this claim, as there was no evidence that the condition (ratable mental disorder) was incurred in service.

6.  The additional evidence received since that March 1999 rating decision, when considered along with the evidence already of record, is cumulative or redundant or does not raise a reasonable possibility of substantiating this claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 1979 Board decision initially considering and denying service connection for a right knee condition is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

2.  There is not new and material evidence since that decision to reopen this claim of entitlement to service connection for a right knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The March 1999 rating decision denying service connection for an acquired psychiatric disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

4.  There is not new and material evidence since that decision to reopen this claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).


Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

But here, there is no need to discuss whether the Veteran has received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), which previously served as guidance for VA's duty to notify in the context of claims to reopen.  A more recent precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).  

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  This information was provided in letters dated March 2007 and November 2007.

VA also has a duty to assist the Veteran in obtaining potentially relevant records. Here, to this end, his service and post-service treatment records have been obtained and associated with his claims file for consideration.

He was not provided a VA medical examination to determine the nature and etiology of his claimed right knee condition and acquired psychiatric disorder.  However, in attempts to reopen previously-denied claims for service connection, the duty to assist does not include the provision of a medical examination or opinion unless there is new and material evidence.  See 38 C.F.R. § 3.159(c)(4)(iii).

That said, in Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court clarified that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

This threshold standard is not met here, however, so VA is not under any obligation to provide such examinations for medical nexus opinions.

The Veteran, as mentioned, testified during a Travel Board hearing before the Board in November 2014.  The hearing was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of these claims.

II. Analysis

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a July 1978 decision, the RO initially denied entitlement to service connection for a mental condition, then diagnosed as emotionally unstable personality disorder, as well as for a right knee condition.  And after the Veteran completed the steps necessary to perfect his appeal of these claims, the Board also denied them in an August 1979 decision, which "subsumed" the RO's denial of these claims.  38 C.F.R. § 20.1104.  At the time of that Board decision, there was no further level of appellate review.

After filing a petition to reopen the previously-denied claim for service connection for a psychiatric condition, the RO confirmed and continued the denial of the earlier claim in February 1986.  The Veteran again appealed to the Board, and in a February 1987 decision the Board again affirmed the denial.  At the time, the Veterans Court (CAVC) still had not come into existence, which did not occur until 1988, so there still was no further level of appellate review.

In an August 1996 decision, the RO once again found that there was not the required new and material evidence to reopen the claim for service connection for a psychiatric disorder and warrant further consideration of it on its underlying merits.  But in a decision dated in August 1998, the Veteran's claim for service connection for a psychiatric disorder was reopened on the basis that there was evidence he did have a then current psychiatric disorder - so not just a diagnosis of a personality disorder - but his claim nevertheless continued to be denied on its underlying merits because of a lack of evidence that this disorder was incurred during his service or otherwise related to it.

The Veteran subsequently filed another petition to reopen this claim, which the RO denied in March 1999 as new and material evidence had not been submitted since the most recent final and binding determination concerning this claim.  The Veteran did not appeal the decision to the higher Court (CAVC), so it is a final and binding determination based on the evidence then of record.  .38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

And as for the claim for service connection for a right knee condition, it was final and binding as of the Board's much earlier August 1979 decision.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.


New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

With regards to the claimed right knee condition, the basis of the denial of service connection for a right knee condition in the August 1979 Board decision was that the Veteran's service treatment records (STRs) were unremarkable for complaints of right knee problems or issues, and his records reveal that his first complaints of right knee problems occurred several years after his separation from service.  Therefore, there was no indication a right knee condition was incurred during his service.

With regards to his claimed psychiatric condition, it as mentioned was originally denied because it was diagnosed as a personality disorder, which generally is not considered a ratable disability according to VA law.  Generally speaking, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  

Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...."  61 Fed. Reg. 52,695.

38 C.F.R. § 4.127, however, provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter," § 4.127 was added to reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).  Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were unrelated to or superimposed upon his diagnosed personality disorder.

Here, though, despite the fact that his claim was later reopened by the RO in August 1998, since by then he had a diagnosis of a ratable psychiatric disorder, there still was no evidence it was related to or the result of his military service.  In the most recent final and binding decision in March 1999, the claim was not reopened owing to continued lack of new and material evidence that a ratable psychiatric disorder was incurred in service.

That most recent final and binding denial of this claim marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

The pertinent evidence that has been received in the years since the last final and binding denial of the Veteran's claim for a right knee condition in August 1979, and for a psychiatric disability in March 1999, merely consist of treatment records confirming he has these conditions.  So these records also are not new in the sense they merely reiterate something already known or conceded.  See Cox v. Brown, 5 Vet. App. 95 (1993) and Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing Veteran's current condition or ongoing treatment are immaterial to the issue of service connection and are insufficient to reopen a claim for service connection based on new and material evidence).

Moreover, although he testified during his November 2014 hearing that he had been told these conditions were related to his service, he also conceded there was no written evidence or documentation of such purported statements or opinion, to in turn confirm they actually were made.  Instead, he simply stated that "doctors don't write statements or letters to anybody" and "VA does not write statements."  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding the connection between what a physician said and a layman's account of what was purportedly said, filtered through a layman's sensibilities, simply too attenuated and inherently unreliable to constitute competent evidence supportive of a service-connection claim).  If the Board was to rely exclusively on the Veteran's mention of these statements or opinions as having been made, without any suggestion, much less indication, that they actually were, then a claimant would only need to make this bare assertion to have a claim reopened.  And this certainly could not have been the intent of Justus and that line of precedent cases.


So in consideration of the additional evidence received since the final and binding decisions mentioned, the Board finds that the additional evidence is cumulative or redundant of evidence already considered in the earlier decisions, does not relate to unestablished facts necessary to substantiate these claims, and does not raise a reasonable possibility of substantiating these claims.  The evidence therefore is not new and material to the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  And as new and material evidence to reopen these finally disallowed claims has not been received, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the petition to reopen the claim for service connection for a right knee disorder is denied.

New and material evidence not having been received, the petition to reopen the claim for service connection for an acquired psychiatric disorder also is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - the remaining claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends his service-connected postoperative residuals of a hiatal hernia and left knee disability warrant higher ratings.  A review of his records shows that, in an SSOC issued in August 2012, the RO planned to request new examinations to reassess the severity of these conditions.  An Exam Request Report was submitted that same month, and the Veteran was sent a letter notifying him that examinations had been requested.  While there is a copy of a report from a private endoscopy the Veteran had in October 2014, the VA examination reports from the requested re-examinations do not appear to be of record, nor is there information indicating he failed to attend any scheduled examinations.

Prior to rather recently, that being in May 2013, the Court (CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran, as an example, of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also had held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II). However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance.  The lower Court (CAVC) had allowed VA to submit an affidavit of a manager from the VA Medical Center (VAMC) involved establishing the regular practice of mailing such notices.  But the Federal Circuit Court held the CAVC could not consider such evidence because judicial notice does not extend to affidavits from "a party's employees regarding otherwise unknown internal procedures."  (slip op. at 7).

The Federal Circuit Court went on in Kyhn to further hold that the CAVC had done impermissible fact-finding in the first instance.  The Federal Circuit Court essentially drew a distinction between "instances where the presumption of regularity was premised upon independent legal authority" and instance where it was based upon "evidentiary findings."  (slip op. at 10).

Therefore, as the record in this instance appears to be incomplete, these VA examination reports must be associated with the Veteran's claims file on remand.  In the event that the examinations were not performed, new VA examinations should be provided to reassess the severity of his postoperative residuals of a hiatal hernia and left knee disability.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Associate with the claims file the VA examination reports from the examinations requested in August 2012 reassessing the severity of the Veteran's service-connected postoperative residuals of a hiatal hernia and his internal derangement of the left knee with chondromalacia.

2.  In the event these VA compensation examinations were not performed, schedule new VA compensation examinations with the appropriate medical professionals reassessing the severity of the Veteran's postoperative residuals of a hiatal hernia and his internal derangement of the left knee with chondromalacia.  The claims folder must be provided to and reviewed by the examiners in conjunction with the examinations.  All indicated tests and studies should be performed, and all findings set forth in detail.

The examiners must fully describe the functional effects caused by the Veteran's service-connected postoperative residuals of a hiatal hernia and his internal derangement of the left knee with chondromalacia, including any impact on his employability and daily activities.

All opinions expressed by the examiners must be accompanied by discussion of the underlying medical rationale, if necessary citing to specific evidence in the file or examination results supporting conclusions.


3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


